      Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

INDORAMA VENTURES                                     §
OXIDES LLC,                                           §
                                                      §   C.A. NO. [ ________ ]
        PLAINTIFF,                                    §
                                                      §   ADMIRALTY AND MARITIME
vs.                                                   §   CLAIM UNDER RULE 9(h)
                                                      §
M/V NATCHEZ EXPRESS,                                  §
U.S. Official No. 1217460, her engines,               §
apparel, furniture, equipment, appurtenances,         §
tackle, etc., in rem, and                             §
GENESIS MARINE, LLC, in personam                      §
                                                      §
        DEFENDANTS.                                   §

                  PLAINTIFF, INDORAMA VENTURES OXIDES LLC’S
                        ORIGINAL VERIFIED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, Indorama Ventures Oxides LLC (“Indorama”), and files its

Original Verified Complaint complaining of Defendant, M/V NATCHEZ EXPRESS, U.S.

Official No. 127460, her engines, apparel, furniture, equipment, appurtenances, tackle, etc., in

rem (the “Vessel”), and GENESIS MARINE, LLC, in personam, (“Genesis”), and alleges as

follows, upon information and belief:

                                               I.
                                         JURISDICTION

         1.    This is a civil action within the admiralty and maritime jurisdiction conferred in

Article III, Section 2, of the UNITED STATES CONSTITUTION, pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1333, 46 U.S.C. § 740, and Rule 9(h) of the FEDERAL RULES OF CIVIL PROCEDURE.

         2.    Venue is proper under 28 U.S.C. § 1391 because the Defendant Vessel presently

is or will be situated within the waters of this District during the pendency of the action.

                                                  1
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 2 of 8 PageID #: 2




                                                II.
                                              PARTIES

        3.     Plaintiff, Indorama Ventures Oxides LLC (“Indorama”), is a limited liability

company organized under the laws of Delaware with its principal place of business in The

Woodlands, Texas. By way of a transaction that closed in January 2020, Indorama acquired the

chemical intermediates and surfactants business lines, and all related assets, of Huntsman

International LLC (“Huntsman”). This acquisition included the former Huntsman PNO dock

and terminal facility located in Port Neches, Texas (the “PNO Dock”), and all assets and claims

of Huntsman relating thereto. For all purposes herein, Indorama is Huntsman’s successor-in-

interest.

        4.     Defendant Vessel, M/V NATCHEZ EXPRESS, U.S. Official No. 127460, her

engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem (the “Vessel”), is an

inland towboat that is documented and registered under the laws of the United States, and is

currently located in the District of this Court.

        5.     Defendant, Genesis Marine, LLC (“Genesis”), is a limited liability company

organized under the laws of Delaware with its principal place of business in Houston, Texas. At

all relevant times, Genesis was the operator and/or owner of the Vessel.

                                   III.
                 FACTUAL BACKGROUND AND INDORAMA’S CLAIMS

        6.     Indorama alleges that it has a maritime lien against the Defendant Vessel for

damages arising from an allision. On or about February 19, 2018, the Vessel was underway in

the Neches River with a tow of two inland barges when she and the tow, mistaking the PNO

Dock for another terminal facility where the Vessel was supposed to berth, collided into a large



                                                   2
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 3 of 8 PageID #: 3



steel mooring dolphin (the “Mooring Dolphin”) that formed part of the PNO Dock facilities at

Port Neches, Texas. The Vessel and her tow struck the Mooring Dolphin with such force that it

caused the Mooring Dolphin to topple over and sink to the bottom of the River.

       7.      The Mooring Dolphin provided a critical mooring point to ships that would berth

at the PNO Dock. Because of the allision and the resulting loss of the Mooring Dolphin, the

PNO Dock had to be shut down to ships. This shut-down caused disruptions and losses in

Indorama’s business, which Indorama attempted to mitigate.

       8.      The aforementioned allision and the resulting damages were solely and

proximately caused by the fault and negligence of Genesis, and the fault, negligence, and

unseaworthiness of the Vessel, and the failure of Genesis, the Vessel, and the agents of Genesis

in charge of the Vessel to exercise reasonable care and observe the standards of good and

prudent seamanship in the following respects, among others, which will be shown at trial:

               (a)     The Vessel was unseaworthy, inasmuch as it had insufficient ability to

properly navigate, steer, and/or maneuver to prevent the Defendant Vessel from striking the

Mooring Dolphin;

               (b)     The Vessel was manned by an incompetent and/or inexperienced crew;

               (c)     The Vessel failed to properly navigate, steer, and/or maneuver in

accordance with applicable Rules of Navigation, Port Regulations, and customs of the Port;

               (d)     The Vessel failed to maintain an alert and proper lookout;

               (e)     The Vessel failed to steer a course and maneuver to remain clear of, and

avoid striking, the Mooring Dolphin;

               (f)     The Vessel failed to take reasonable and timely action to prevent or

minimize the effect of the allision.



                                                3
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 4 of 8 PageID #: 4



        8.      Indorama would further show the following:

                (a)    Genesis and the Vessel are presumed to be at fault for bringing the

Defendant Vessel into allision with the Mooring Dolphin, a fixed and stationary object;

                (b)    Genesis and the Vessel knew or should have known of the Mooring

Dolphin’s presence and had a duty to avoid the Mooring Dolphin and the other structures of the

PNO Dock;

                (c)    Genesis and the Vessel are liable for negligence per se in connection with

the allision.

        10.     Indorama reserves the right to amend these pleadings to allege other faults on the

part of the Vessel and Genesis as the facts pertaining to this allision become even more fully

developed.

        11.     The allision and associated damages were not caused, or contributed to, by any

fault of neglect on the part of Indorama, but on the contrary were caused wholly by, and due

solely to the fault, neglect, and want of care on the part of Genesis, the Vessel, and those in

charge of the Defendant Vessel.

        12.     As a proximate result of the foregoing allision, Indorama has sustained substantial

damages, costs, and expenses associated with the marine casualty. Specifically, Indorama has

incurred expenses, to date, of approximately $545,745.55 for (1) the retrieval and removal of the

damaged Mooring Dolphin, (2) the installation of a temporary dolphin that allowed the PNO

Dock to re-open to ships, and (3) the design and installation of replacement for the damaged

Mooring Dolphin.

        13.     Because the PNO Dock had to be shut down until the loss of the Mooring Dolphin

caused by Genesis and the Vessel could be remedied, Indorama incurred approximately



                                                 4
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 5 of 8 PageID #: 5



$201,196.26 in demurrage charges to ships that were delayed in berthing at the PNO Dock from

the time that the Mooring Dolphin was damaged by the Defendant Vessel until the installation of

the temporary dolphin allowed the PNO Dock to be re-opened to ships.

         14.   Accordingly, to date, Indorama’s estimated damages, costs, and expenses

resulting from the allision total $746,941.81 plus pre-judgment and post-judgment interests at the

maximum rates allowed by law, and court costs. The Vessel and Genesis are jointly and

severally liable for these damages, costs, and expenses for the reasons stated above.

         15.   Indorama specifically reserves its right to amend or supplement these pleadings to

allege other and further damages as they may become known.

         16.   All and singular, the premises are true and correct and within the admiralty and

maritime jurisdiction of the United States of America and this Honorable Court.

                                               IV.
                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, Indorama Ventures Oxides, LLC,

prays:

         (a)   That according to the practice of this Court in cases of admiralty and maritime

jurisdiction, issue against the Vessel, her engines, apparel, furniture, equipment, appurtenances,

tackle, etc., in rem, citing it to appear and answer under oath all, and singular, the matters alleged

in this Verified Complaint;

         (b)   That a warrant for the arrest of the Vessel be issued and that the Vessel be seized

by the U.S. Marshal to be held as security against any judgment to be entered herein against the

Vessel, her engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem;

         (c)   That the Vessel, her engines, apparel, furniture, equipment, appurtenances,

tackle, etc., in rem, after her arrest be condemned and sold, free and clear of all liens and

                                                  5
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 6 of 8 PageID #: 6



encumbrances, to satisfy any judgments owed to Indorama, and that the Court award Indorama

out of the proceeds of the said sale, the full amount of its claim, pre-judgment interest, post-

judgment interest, custodia legis expenses, as well as other fees and disbursements which sums

remains outstanding, unpaid, due and owing to Indorama; and

        (d)        That the Court grant Indorama also such other further relief to which it may be

justly entitled.



Dated: February 14, 2020                       Respectfully Submitted,
      Houston, Texas
                                               By:     /s/ Phillip B. Dye, Jr.
                                                       Phillip B. Dye, Jr.,
                                                         Attorney-in-Charge
                                                         Federal Bar No. 7216
                                                         Texas Bar No. 06311500
                                                         E-mail: pdye@velaw.com
                                                       John J. Michael
                                                         Federal Bar No. 36954
                                                         Texas Bar No. 24041480
                                                         E-mail: jmichael@velaw.com
                                                       Benjamin D. Betner
                                                         Federal Bar No. 3149443
                                                         Texas Bar No. 24105466
                                                         E-mail:bbetner@velaw.com
                                                       1001 Fannin Street, Suite 2500
                                                       Houston, Texas 77002-6760
                                                       Telephone: 713-758-2048
                                                       Facsimile: 713-615-5766

                                                       ATTORNEYS FOR INDORAMA
                                                       VENTURES OXIDES, LLC


OF COUNSEL:

VINSON & ELKINS L.L.P.




                                                  6
   Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 7 of 8 PageID #: 7



                                CERTIFICATE OF SERVICE

This confirms that the U.S. Marshal has been or will be instructed to serve this application along
with all other pleadings on the vessel at issue in accordance with Rule C of the Federal Rules of
Civil Rules of Procedure Supplemental Rules for Certain Admiralty and Maritime Claims.




                                                            /s/ Benjamin D. Betner
                                                            Benjamin D. Betner




                                                7
Case 1:20-cv-00054-MJT Document 1 Filed 02/14/20 Page 8 of 8 PageID #: 8
